Citation Nr: 1825282	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Evaluation of acquired psychiatric disability, to include anxiety disorder and posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

2.  Evaluation of thoracic and lumbar spine degenerative disc disease, status-post lumbar disc replacement and discectomy surgeries, currently rated at 20 percent disabling.

3.  Evaluation of status-post right knee torn meniscus and ACL surgeries, currently rated at 10 percent disabling.

4.  Evaluation of status-post left knee torn meniscus and ACL surgeries, currently rated at 10 percent disabling.

5.  Evaluation of gastroesophageal reflux disease (GERD), currently rated at 10 percent disabling. 

6.  Evaluation of post-surgical scarring, currently rated as noncompensably disabling.

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In his April 2014 substantive appeal, the Veteran requested a hearing before the Board.  A January 2018 Report of General Information indicates that the Veteran contacted VA seeking to cancel the scheduled hearing and that the Veteran would be submitting a statement withdrawing his appeal.  See VA Form 27-0820 dated January 10, 2018.  Later in January 2018, the Veteran submitted a statement to the Board withdrawing his hearing request and also stating that "since I am receiving the 100 percent rating there is nothing to appeal any longer."  

Because the Veteran's January 2018 written statement was somewhat unclear regarding his desire to withdraw his appeal, the Board sent the Veteran a letter on January 30, 2018 asking that he clarify his intentions with respect to withdrawal.  The Board's letter informed the Veteran that if he did not respond within 30 days, the Board would assume he did not want to withdraw his appeal.  To date, the Veteran has not responded so the Board will proceed with adjudication.  However, the Veteran is advised that should he wish to withdraw the appeal, he should write to VA indicating the same.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims on appeal should be readjudicated because pertinent evidence found in VA treatment records dated between February and August 2017 have been included in the claims file since the April 2017 Supplemental Statement of the Case (SSOC) and prior to the September 2017 certification and transfer of this case to the Board.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2017).

Accordingly, the case is REMANDED for the following action:

After the completion of any action deemed appropriate, the claims should be readjudicated.  All evidence received since the April 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




